Citation Nr: 1759725	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for residuals of a hysterectomy.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to headaches.

3.  Entitlement to a disability rating in excess of 10 percent for maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and K.S.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1987 to August 1996.

This matter is on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In January 2016, this matter was remanded to afford the Veteran a personal hearing.  In August 2016, the Veteran testified before the undersigned Veterans' Law Judge, and a transcript of this hearing is of record.  

The issues of entitlement to service connection for residuals of a hysterectomy and an acquired psychiatric disability, as well as entitlement to an increased disability evaluation for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2004 RO decision denied entitlement to service connection for residuals of a hysterectomy; the Veteran did not perfect an appeal. 

2.  Evidence received since the April 2004 RO decision is new and material, and the Veteran's claim is reopened.


CONCLUSIONS OF LAW

1.  The April 2004 RO decision that denied entitlement to service connection for residuals of a hysterectomy is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017). 

2.  New and material evidence has been received since the April 2004 RO decision, and the Veteran's claim for entitlement to service connection for residuals of a hysterectomy is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for entitlement to service connection for residuals of a hysterectomy was denied in an April 2004 RO decision; the Veteran did not perfect an appeal.  The Veteran filed a new claim, which the RO denied in an August 2009 rating decision, finding that the Veteran had not presented new and material evidence.  The Veteran has appealed this decision.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  However, 38 U.S.C. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

Here, the Veteran claim was previously denied because the RO found no evidence that the Veteran's hysterectomy was related to any condition in service.  At her Travel Board hearing, the Veteran described symptoms in service such as abdominal pain and heavy, irregular periods that she believes contributed to her later hysterectomy.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for residuals of a hysterectomy is addressed in the Remand section below.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for residuals of a hysterectomy is reopened.  


REMAND

The Veteran is seeking entitlement to service connection for residuals of a hysterectomy, as well as entitlement to an acquired psychiatric disability.  She is also seeking an increased evaluation for her service connected maxillary sinusitis. 

Hysterectomy

The Veteran testified at her Travel Board hearing that during service, she suffered from abdominal pain and heavy, irregular periods, complaints which are documented in her service treatment records and which she believes contributed to her need for a post-service hysterectomy.  While the Veteran was afforded a VA examination to address the etiology of her hysterectomy in April 2012, the VA examiner only rendered an opinion regarding whether the Veteran's hysterectomy was secondary to her service connected right salpingo-oophorectomy.  The examiner failed to address whether the Veteran was treated for any other gynecological condition in service that caused or contributed to her post-service hysterectomy.  Accordingly, on remand, an addendum medical opinion should be obtained.  

Psychiatric Disability

The Veteran has noted that she was treated for anxiety and depression in service.  While the Veteran was afforded a VA psychiatric examination in September 2015, the examiner only addressed the issue of whether the Veteran's current psychiatric disability was secondary to her service connected headaches and did not address the issue of direct service connection.  Accordingly, a remand for an addendum medical opinion is required.  

Sinusitis

The Veteran was last afforded a VA examination of this disability in July 2009.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Additionally, the Veteran reported receiving treatment for her sinus problems at a VA hospital in Fort Meyers in 2014 and 2015.  These records have not been associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all available VA outpatient treatment records covering the period on appeal through the present have been associated with the Veteran's claims folder.

2. Once this is done, the RO should refer the Veteran's claims folder to the VA examiner who conducted the April 2012 VA gynecological examination for an addendum medical opinion.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's reported gynecological problems in service, including heavy, irregular periods and abdominal pain caused or are related to the Veteran's 2003 hysterectomy.  

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of her disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also refer the Veteran's claims folder to the VA medical examiner who performed the September 2015 VA psychiatric examination for an addendum medical opinion.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of her disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should also schedule the Veteran for a VA examination of her maxillary sinus condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of her disability upon her ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


